Citation Nr: 0731892	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-40 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE


Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

Filing his July 2005 notice of disagreement (NOD), the 
veteran returned the letter from the RO notifying him of the 
June 2005 decision, along with two typed pages of 
explanation.  The notice letter had advised him that service 
connection could not be granted for bilateral hearing loss, 
tinnitus, and tonsillitis.  The veteran bracketed bilateral 
hearing loss and tinnitus, and crossed out tonsillitis, 
suggesting that he might be appealing the denials of service 
connection for both hearing loss and tinnitus.  However, he 
also typed in on the letter that his claim was "for a single 
hearing aid".  The two pages of typewritten explanation do 
not mention tinnitus.  The RO construed the NOD as limiting 
the appeal to the matter of service connection for hearing 
loss.  The Board agrees with this interpretation.  A NOD must 
be written in terms that can be reasonably construed as 
showing disagreement with a determination.  38 C.F.R. 
§ 20.201.  There is nothing in writing from the veteran 
expressing disagreement with the denial of service connection 
for tinnitus.  Notably, his substantive appeal (on VA Form 9 
received in December2005) and later correspondence (received 
in March 2007) also do not mention tinnitus.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.



CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A January 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in February 2005.  The 
veteran has not identified any evidence that remains 
outstanding and in a statement received in November 2006 
indicated that he did not have any more information or 
evidence to submit to support his claim.  VA's duties to 
notify and assist are also met.  Accordingly, the Board will 
address the merits of the claim. 

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
veteran's service medical records (SMRs) may have been 
destroyed in a 1973 fire at that facility.  The RO was able 
to obtain several SMRs, including a surgeon general report as 
well as the veteran's service entrance and separation 
examination reports.  

A Separation Qualification Record shows that the veteran 
served as a Munitions Officer and Anti-aircraft Gun Unit 
Commander and commanded a 90 mm AA gun battery.  He was 
responsible for its administration, training, and tactical 
employment in combat in the Asiatic Pacific Theater.  In 
addition, he directed the fire of the battery, and gave fire 
instructions for defense against enemy aircraft.  His 
certificate of service reflects that he served in the Asian 
Pacific Theater in excess of two years, and received the 
Philippine Liberation Ribbon with two Bronze stars.    

Service medical records indicate that whispered voice test 
results were 20/20 bilaterally and 15/15 bilaterally on 
August 1942 entrance examination and on December 1945 
separation examination, respectively.  On clinical 
examination on entrance and separation, the ears were noted 
as being normal.  
A November 2004 letter from the veteran's private 
audiologist, J. M., states that he had an asymmetrical 
sloping sensorineural hearing loss that was of mild to severe 
degree in the left ear and mild to profound degree in the 
right ear.  The veteran was seen because his family had 
noticed a drop in his hearing over the past several years.  
He reported being exposed to artillery in the military, and 
that one explosion on his right side had caused a sudden 
hearing loss.  J.M. opined that the veteran's hearing loss is 
"suggestive of noise damage in the right ear."  

On the authorized audiological evaluation in February 2005, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
80
90
LEFT
30
45
45
60
60

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 90 percent in the left ear.  
The diagnosis was mild sloping to severe (left ear)/ profound 
(right ear) sensorineural loss.  The veteran's claims file 
was not available for the audiologist's review.  The veteran 
reported, however, that he became aware of hearing loss only 
within the past eight years, and that he had been exposed to 
noise only in the military and not in civilian activities.  
He explained that while serving in the South Pacific for two 
years, he was exposed to noise from the battlefield, and 
while he often wore an earphone on his left ear to 
communicate with the radarman, his right ear was kept 
uncovered so he could hear commands close to him.  On one 
occasion, a muzzle blast rendered him unable to hear for some 
time until his hearing returned.  After his military service, 
the veteran worked in the wholesale grocery business.  In 
opining that the veteran's current hearing loss was not as 
likely as not the result of incidents of his military 
service, the VA audiologist noted that the onset of hearing 
loss was well after active duty and that the audiometric 
configuration was not consistent with past noise exposure, 
but rather more consistent with age-related, or presbycusic, 
hearing loss.

In several statements, including his July 2005 VA Form 9, 
substantive appeal, the veteran reported that in the two year 
period he was serving overseas, he directed well over a 
hundred firing episodes at hostile aircraft.  The veteran 
states that his audiologist, J.M., advised him to enter a 
claim with the VA for bilateral hearing loss, suggesting that 
the origins of his hearing loss are related to his military 
service. 

C.	Legal Criteria and Analysis

As the veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened duty to assist him in developing 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

The record reflects that the RO was able to obtain (and 
associate with the claims folder) several of the veteran's 
service medical records, including his separation examination 
report.  The veteran has indicated that he did not seek any 
treatment for his hearing loss disability in service, so 
there are no further alternate sources from which medical 
records could be sought.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Because he served as a Munitions 
Officer and Anti-aircraft Gun Unit Commander, engaged in 
combat with the enemy, and was exposed to the noise of heavy 
artillery fire, it is also not in dispute that he was exposed 
to noise trauma in service.  What he must still show to 
establish service connection for his hearing loss is that the 
current disability is related to the presumed noise exposure 
in service.  There is nothing in the record that suggests a 
relationship between any current hearing loss disability and 
service.

Significantly, the veteran's available service medical 
records, including his separation examination report contain 
no mention of hearing loss.  Consequently, service connection 
for bilateral hearing loss on the basis that such disability 
became manifest in service and persisted, is not warranted.  
Also, there is no medical evidence showing that sensorineural 
hearing loss was manifested in the first post-service year; 
therefore, there is no basis for considering (and applying) 
the 38 U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system).  

The record includes both medical evidence that tends to 
support the veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
his claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the veteran's claim is the 
November 2004 letter from J. M. who opines that his hearing 
loss is "suggestive" of noise damage in the right ear.  J. 
M. does not give any rationale for his opinion and merely 
states his conclusion that hearing loss is suggestive of 
noise damage.  The Court of Appeals for Veterans Claims 
(Court) recently held that "a mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  Here, the private audiologist did not support his 
conclusion with an analysis the Board could weigh against any 
contrary opinion.  While the veteran has stated that J. M. 
told him that his condition was latent and related to early 
noise exposure from service, J. M. did not state this in his 
November 2004 opinion and the veteran is not competent to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) (finding that a lay person's account of what a 
physician purportedly said is too attenuated and inherently 
unreliable to constitute medical evidence).

In contrast, the February 2005 VA audiologist's opinion 
contains a rationale for the opinion provided.  He gave 
consideration to the etiology of the veteran's hearing loss, 
and opined that the current configuration was more consistent 
with age-related/ presbycusic loss and not with past noise 
exposure during the veteran's military service.  In addition, 
he also emphasized that the hearing loss had become apparent/ 
noticeable to the veteran only within the eight years prior 
to the February 2005 examination.  Such a lengthy period of 
time between service and the earliest post-service clinical 
documentation of the disability for which service connection 
is sought is of itself a factor for consideration against a 
finding that any current hearing loss is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in 
a claim alleging that a disability was aggravated by 
service).

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VA audiologist's opinion as it 
contained a complete description of the hearing loss 
disability, included a rationale for the opinions provided, 
and considered several possible alternatives for the etiology 
of the veteran's hearing loss, including in service and post-
service noise exposure, age, and remoteness of time from 
service when the disability began.

The veteran's own statements relating his hearing loss 
disability to noise exposure in service are not competent 
evidence, as he is a lay person, and lacks the training to 
opine regarding medical etiology.  See Espiritu, 2 Vet. App. 
at 495. 

As the Board has concluded that the February 2005 VA 
audiologist opinion has more probative value than the 
November 2004 private opinion, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In such a situation, the benefit of the doubt doctrine does 
not apply, and the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at 
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3) 
Board of Veterans' Appeals 
810 Vermont Avenue, NW, Washington, DC 20420 
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


